81,7('67$7(6',675,&7&2857
                             )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      
3$8/-0$1$)257-5               
                                      
                  3ODLQWLII         
                                                       
       Y                                             &LYLO$FWLRQ1R$%-
                                      
86'(3$570(172)-867,&( et al. 
                                      
                  'HIHQGDQWV        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                    0(025$1'8023,1,21

       3ODLQWLII3DXO-0DQDIRUW-UZKRKDVEHHQLQGLFWHGLQWZRFULPLQDOFDVHVEURXJKWE\WKH

2IILFH RI 6SHFLDO &RXQVHO ILOHG D FLYLO FRPSODLQW DJDLQVW WKH 'HSDUWPHQW RI -XVWLFH ³'2-´

6SHFLDO&RXQVHO5REHUW60XHOOHU,,,DQG$FWLQJ$WWRUQH\*HQHUDO5RG-5RVHQVWHLQDOOHJLQJ

WKDWWKH'HSDUWPHQWH[FHHGHGLWVDXWKRULW\ZKHQLWLVVXHGWKHRUGHUDSSRLQWLQJWKH6SHFLDO&RXQVHO

WKH³$SSRLQWPHQW2UGHU´DQGWKDWWKH6SHFLDO&RXQVHOH[FHHGHGKLVDXWKRULW\DVZHOO&RPSO

>'NW@0DQDIRUWKDVUHILQHGKLVFODLPVVLQFHWKHFDVHZDVRULJLQDOO\ILOHGDQGLQWKLVFLYLO

FDVHKHLVRQO\DVNLQJWKH&RXUWWRHQMRLQIXWXUHDFWLRQVDJDLQVWKLPXQGHUWKH$SSRLQWPHQW2UGHU

%XWDVWKH'&&LUFXLWKDVPDGHFOHDU³>S@URVSHFWLYHGHIHQGDQWVFDQQRWE\EULQJLQJDQFLOODU\

HTXLWDEOHSURFHHGLQJVFLUFXPYHQWIHGHUDOFULPLQDOSURFHGXUH´Deaver v. Seymour )G

'&&LU7KHUHIRUHGHIHQGDQWV¶PRWLRQWRGLVPLVVWKHFRPSODLQWZLOOEHJUDQWHG

       &RXQW,RIWKHFRPSODLQWEURXJKWDJDLQVW'2-DQGWKH$FWLQJ$WWRUQH\*HQHUDODOOHJHV

WKDW WKH $FWLQJ $WWRUQH\ *HQHUDO LVVXHG DQ $SSRLQWPHQW 2UGHU WKDW GLG QRW FRPSRUW ZLWK WKH

DSSOLFDEOH'2-UHJXODWLRQSee &RPSO± &)57KHUHIRUHDFFRUGLQJWR

0DQDIRUWWKHJUDQWRIDXWKRULW\WRWKH6SHFLDO&RXQVHOZDVDQultra vires DFWLRQRQWKHSDUWRIWKH

$FWLQJ $WWRUQH\ *HQHUDO LQ YLRODWLRQ RI WKH $GPLQLVWUDWLYH 3URFHGXUH $FW ³$3$´  See
&RPSO±  &RXQW ,, EURXJKW RQO\ DJDLQVW WKH 6SHFLDO &RXQVHO DOOHJHV WKDW HYHQ LI WKH

$SSRLQWPHQW2UGHUZDVYDOLGWKH6SHFLDO&RXQVHOH[FHHGHGWKHVFRSHRIWKHDXWKRULW\KHZDV

JLYHQZKHQKHLQGLFWHG0DQDIRUWEHFDXVHWKHFKDUJHVGLGQRWDULVHRXWRIWKHLQYHVWLJDWLRQLQWR

WKHSUHVLGHQWLDOHOHFWLRQDQGWKHDOOHJDWLRQVRI5XVVLDQLQWHUIHUHQFHLQWKHHOHFWLRQId.±



        3ODLQWLII VHHNV GHFODUDWRU\ DQG LQMXQFWLYH UHOLHI  7KH FRPSODLQW UHTXHVWV ³DQ RUGHU DQG

MXGJPHQWVHWWLQJDVLGHWKH$SSRLQWPHQW2UGHUDQGGHFODULQJLWLQYDOLG´DQGLWDVNVIRU³DQRUGHU

DQG MXGJPHQW GHFODULQJ ultra vires DQG VHWWLQJ DVLGH DOO DFWLRQV WDNHQ DJDLQVW 0U 0DQDIRUW

SXUVXDQW WR WKH $SSRLQWPHQW 2UGHU´ ZKLFK ZRXOG LQFOXGH WKH SHQGLQJ FULPLQDO LQGLFWPHQWV

&RPSODW³3UD\HUIRU5HOLHI´see also id. ³0U0XHOOHU¶VDFWLRQVPXVWEHVHWDVLGH´

        2Q)HEUXDU\GHIHQGDQWVILOHGDPRWLRQWRGLVPLVVWKHFLYLOFDVHSXUVXDQWWR)HGHUDO

5XOHRI&LYLO3URFHGXUHE'HIV¶0RWWR'LVPLVV>'NW@³'HIV¶0RW´'HIV¶0HP

LQ6XSSRI'HIV¶0RW>'NW@³'HIV¶0HP´7KH\DUJXHILUVWWKDW0DQDIRUWPD\QRW

EULQJDIHGHUDOFLYLODFWLRQWRLQWHUIHUHZLWKKLVRQJRLQJFULPLQDOSURVHFXWLRQ'HIV¶0HPDW±

1H[WWKH\FRQWHQGWKDW&RXQW,VKRXOGEHGLVPLVVHGIRUWKUHHUHDVRQVWKH$3$PD\RQO\

EHLQYRNHGE\FODLPDQWVZKRGRQRWKDYHDQDGHTXDWHUHPHG\DWODZDQG0DQDIRUWKDVVXFKD

UHPHG\LQWKH)HGHUDO5XOHVRI&ULPLQDO3URFHGXUHWKH6SHFLDO&RXQVHOUHJXODWLRQVGRQRW

FUHDWHOHJDOULJKWVWKDWFDQEHHQIRUFHGWKURXJKDQ\ODZVXLWLQFOXGLQJDFLYLOVXLWEURXJKWXQGHU

WKH$3$DQGWKHUHKDVEHHQQRILQDODJHQF\DFWLRQIRUSXUSRVHVRIWKH$3$Id.DW±

'HIHQGDQWV DOVR DUJXH WKDW &RXQW ,, IDLOV WR VWDWH D MXVWLFLDEOH FODLP XQGHU WKH 'HFODUDWRU\




                                                      

-XGJPHQW$FWEHFDXVHWKH$FWVWDQGLQJDORQHGRHVQRWSURYLGHDEDVLVIRUIHGHUDOFRXUWVWRH[HUFLVH

VXEMHFWPDWWHUMXULVGLFWLRQXQGHU$UWLFOH,,,RIWKH&RQVWLWXWLRQSee id.DW±

       ,QWKHPHDQWLPHWKH&RXUWVHWDPRWLRQVVFKHGXOHLQWKHFULPLQDOFDVHDQGRQ0DUFK

 0DQDIRUW ILOHG D PRWLRQ SXUVXDQW WR )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH E DQG

EWRGLVPLVVWKHLQGLFWPHQWRQWKHVDPHWZRJURXQGVEHFDXVHWKHDSSRLQWPHQWRIWKH

6SHFLDO&RXQVHOZDVDQultra vires DFWE\WKH$FWLQJ$WWRUQH\*HQHUDOWKDWZDVFRQWUDU\WRWKH

WHUPVRIWKH'2-6SHFLDO&RXQVHOUHJXODWLRQVDQGEHFDXVHWKHLQGLFWPHQWH[FHHGVWKHVFRSH

RI WKH DXWKRULW\ JUDQWHG WR WKH 6SHFLDO &RXQVHO LQ WKH $SSRLQWPHQW 2UGHU  United States v.

Manafort1RFU''&'HI¶V0RWWR'LVPLVVWKH6XSHUVHGLQJ,QGLFWPHQW

>'NW@DW±$QGRQ0DUFK0DQDIRUWILOHGDVLPLODUPRWLRQWRGLVPLVVWKH

LQGLFWPHQWSHQGLQJLQWKH(DVWHUQ'LVWULFWRI9LUJLQLDSee United States v. Manafort 1R

FU('9D'HI¶V0RWWR'LVPLVV>'NW@:KLOHWKHUHLVREYLRXVRYHUODSDPRQJ

WKHLVVXHVUDLVHGLQWKHLQVWDQWFLYLODFWLRQDQGLQWKHPRWLRQVWRGLVPLVVWKHFULPLQDOFDVHVWKLV

RSLQLRQZLOOQRWDGGUHVVDQGVKRXOGQRWEHUHDGDVH[SUHVVLQJDQ\RSLQLRQDERXWWKHPHULWVRI

WKRVHPRWLRQV

      ,QDQ\HYHQW0DQDIRUWKDVVLJQLILFDQWO\QDUURZHGWKHVFRSHRIKLVFLYLOFDVHWRUHGXFHWKDW

RYHUODS,QKLVRSSRVLWLRQWRWKHSHQGLQJPRWLRQWRGLVPLVVSODLQWLIIDSSHDUHGWREDFNDZD\IURP

ZKDWVHHPHGWREHDQXQDPELJXRXVUHTXHVWWKDWWKH&RXUWGHHPWKHLQGLFWPHQWWREHLQYDOLG:KHQ

WKHFRPSODLQWZDVILOHGLWDOOHJHG

               7KHLQGLFWPHQWUDLVHVVWDOHDOOHJDWLRQV'2-PXVWKDYHEHHQDZDUHRIIRU
               QHDUO\DGHFDGHWKH\DUHQRWPDWWHUVWKDW³DURVHIURPWKHLQYHVWLJDWLRQ´LQWR
               WKHHOHFWLRQDQGDOOHJHGFROOXVLRQZLWKWKH5XVVLDQJRYHUQPHQW%\
               LJQRULQJWKHERXQGDULHVRIWKHMXULVGLFWLRQJUDQWHGWRWKH6SHFLDO&RXQVHOLQ


            3ODLQWLIIRSSRVHGWKHPRWLRQRQ)HEUXDU\3O¶V0HPRI/DZLQ2SSWR'HIV¶
0RW>'NW@³3O¶V2SS2Q0DUFKGHIHQGDQWVILOHGDUHSO\'HIV¶5HSO\0HP
LQ6XSSRI'HIV¶0RW>'NW@³'HIV¶5HSO\´
                                                   

                WKH $SSRLQWPHQW 2UGHU 0U 0XHOOHU DFWHG EH\RQG WKH VFRSH RI KLV
                DXWKRULW\0U0XHOOHU¶VDFWLRQVPXVWEHVHWDVLGH
                
&RPSO   LQWHUQDO HGLWV RPLWWHG see also 3UD\HU IRU 5HOLHI  E VHHNLQJ ³DQ RUGHU DQG

MXGJPHQWVHWWLQJ DVLGH DOO DFWLRQV WDNHQ DJDLQVW 0U 0DQDIRUW SXUVXDQW WR WKH $SSRLQWPHQW

2UGHU´%XWLQDIRRWQRWHWRKLVRSSRVLWLRQWRGHIHQGDQWV¶PRWLRQWRGLVPLVVSODLQWLIIVWDWHG³>W@R

WKHH[WHQWWKH>F@RPSODLQWFDQEHUHDGWRVHHNGLVPLVVDORIWKHLQGLFWPHQWLQWKHSHQGLQJFULPLQDO

FDVHLQWKLV&RXUW0U0DQDIRUWH[SUHVVO\ZDLYHVDQ\VXFKFODLPIRUUHOLHILQWKLVFLYLOFDVH´3O¶V

2SSDWQ$WWKHKHDULQJRQWKHPRWLRQKHOGRQ$SULOSODLQWLIIGLVDYRZHGDQ\IXUWKHU

LQWHUHVWLQDQRUGHUVHWWLQJDVLGHWKHLQGLFWPHQWVsee 7URI3URFHHGLQJV+HOGRQ$SU>'NW@

³7U´DW±id. DW±id. DW±DQGZLWKWKDWKHDEDQGRQHG&RXQW,,Id.DW

±³7KH&RXUW6RWKDWPHDQV\RX¶UHZLWKGUDZLQJ&RXQW7ZR"0U'RZQLQJ:HDUH

+RQRU´7KXVWKHRQO\FODLPWKDWLVSHQGLQJIRUSXUSRVHVRIWKLVPRWLRQLV&RXQW,DJDLQVW

WKH 'HSDUWPHQW RI -XVWLFH DQG WKH $FWLQJ $WWRUQH\ *HQHUDO XQGHU WKH $3$ DQG SODLQWLII KDV

HPSKDVL]HGWKDWZLWKWKDWFODLPKHVHHNVRQO\³SURVSHFWLYHUHOLHIDQRUGHUGHFODULQJLQYDOLGWKH

ultra vires $SSRLQWPHQW2UGHUDQGHQMRLQLQJWKH6SHFLDO&RXQVHO¶VIXWXUHultra vires H[HUFLVHRI

DXWKRULW\XQGHUWKDW2UGHU´3O¶V2SS DWsee also 7UDW±id. DW±

       0RUHRYHU FRXQVHO IXUWKHU FODULILHG DW WKH KHDULQJ WKDW SODLQWLII LV QRW VHHNLQJ DQ RUGHU

VHWWLQJ DVLGH WKH $SSRLQWPHQW 2UGHU LQ LWV HQWLUHW\ UDWKHU KH LV RQO\ VHHNLQJ WR LQYDOLGDWH

SDUDJUDSKELLZKLFKJUDQWVWKH6SHFLDO&RXQVHOWKHDXWKRULW\WRLQYHVWLJDWH³DQ\PDWWHUVWKDW

DURVHRUPD\DULVHGLUHFWO\IURPWKHLQYHVWLJDWLRQ´7UDW±see also ([$WR&RPSO

>'NW@³$SSRLQWPHQW2UGHU´

        %XWDFLYLOFDVHLVQRWWKHDSSURSULDWHYHKLFOHIRUWDNLQJLVVXHZLWKZKDWDSURVHFXWRUKDV

GRQHLQWKHSDVWRUZKHUHKHPLJKWEHKHDGHGLQWKHIXWXUH,WLVDVRXQGDQGZHOOHVWDEOLVKHG

SULQFLSOHWKDWDFRXUWVKRXOGQRWH[HUFLVHLWVHTXLWDEOHSRZHUVWRLQWHUIHUHZLWKRUHQMRLQDQRQJRLQJ

                                                      

FULPLQDOLQYHVWLJDWLRQZKHQWKHGHIHQGDQWZLOOKDYHWKHRSSRUWXQLW\WRFKDOOHQJHDQ\GHIHFWVLQ

WKH SURVHFXWLRQ LQ WKH WULDO FRXUW RU RQ GLUHFW DSSHDO  7KHUHIRUH WKH &RXUW ILQGV WKDW WKLV FLYLO

FRPSODLQWPXVWEHGLVPLVVHG7KHFRQFOXVLRQWKDWWKLVLVWKHQHFHVVDU\RXWFRPHLVUHLQIRUFHGE\

WKHUHTXLUHPHQWLQWKHVROHVWDWXWHWKDWSODLQWLIILQYRNHV±WKH$GPLQLVWUDWLYH3URFHGXUH$FW±WKDW

DFODLPDQWPD\RQO\VHHNUHOLHIXQGHUWKH$FWLIKHODFNVDQDGHTXDWHUHPHG\DWODZ3ODLQWLII¶V

FODLPVDERXWWKHOHJLWLPDF\RIWKH$SSRLQWPHQW2UGHUFDQEHDGGUHVVHGLQKLVFULPLQDOFDVHVLQ

DFFRUGDQFHZLWKWKH)HGHUDO5XOHVRI&ULPLQDO3URFHGXUHVRWKH&RXUWVKRXOGQRWUHDFKWKHPHULWV

RIWKRVHFODLPVKHUH0RUHRYHUJLYHQWKHZD\SODLQWLIIKDVUHFKDUDFWHUL]HGDQGDOWHUHGKLVFLYLO

FRPSODLQWWRRYHUFRPHWKHVHREVWDFOHVWRWKH&RXUW¶VH[HUFLVHRILWVMXULVGLFWLRQLWLVQRWDWDOOFOHDU

WKDWWKHUHLVDQ\ULSHMXVWLFLDEOHFRQWURYHUV\OHIWLQWKLVODZVXLWIRUWKH&RXUWWRUHVROYHDQGWKHUH

DUHFHUWDLQO\QRDOOHJDWLRQVRILPSHQGLQJLUUHSDUDEOHKDUPWKDWZRXOGMXVWLI\LQMXQFWLYHUHOLHI

                                               %$&.*5281'

    ,      5HJXODWRU\)UDPHZRUN

         $VDJHQHUDOPDWWHUOLWLJDWLRQRQEHKDOIRIWKH8QLWHG6WDWHVLV³UHVHUYHGWRRIILFHUVRIWKH

'HSDUWPHQW RI -XVWLFH XQGHU WKH GLUHFWLRQ RI WKH $WWRUQH\ *HQHUDO´   86&    %XW

&RQJUHVV KDV H[SUHVVO\ DXWKRUL]HG WKH $WWRUQH\ *HQHUDO WR DSSRLQW 6SHFLDO &RXQVHO

6HFWLRQDRI7LWOHRIWKH8QLWHG6WDWHV&RGHSURYLGHV

                 7KH$WWRUQH\*HQHUDORUDQ\RWKHURIILFHURIWKH'HSDUWPHQWRI-XVWLFHRU
                 DQ\DWWRUQH\VSHFLDOO\DSSRLQWHGE\WKH$WWRUQH\*HQHUDOXQGHUODZPD\
                 ZKHQ VSHFLILFDOO\ GLUHFWHG E\ WKH $WWRUQH\ *HQHUDO FRQGXFW DQ\ NLQG RI
                 OHJDO SURFHHGLQJ FLYLO RU FULPLQDO   ZKLFK 8QLWHG 6WDWHVDWWRUQH\VDUH
                 DXWKRUL]HGE\ODZWRFRQGXFW

86&D

         '2- KDV SURPXOJDWHG D VHW RI UHJXODWLRQV WKDW RXWOLQH FLUFXPVWDQFHV XQGHU ZKLFK WKH

$WWRUQH\*HQHUDOPD\DSSRLQWD6SHFLDO&RXQVHODQGWKHSURFHGXUHIRUGRLQJVR7KHUHJXODWLRQV



                                                         

DOVRGHVFULEHWKHVFRSHRID6SHFLDO&RXQVHO¶VDXWKRULW\DQGWKHQDWXUHRIWKHRQJRLQJUHODWLRQVKLS

EHWZHHQD6SHFLDO&RXQVHODQG'2-See &)5±,QKLVFRPSODLQW0DQDIRUW

SRLQWVWRRQHRIWKHVHUHJXODWLRQVLQSDUWLFXODU

       7KH UHJXODWLRQ WKDW IRUPV WKH EDVLV IRU WKLV ODZVXLW SURYLGHV WKDW WKH 6SHFLDO &RXQVHO¶V

RULJLQDOMXULVGLFWLRQ³VKDOOEHHVWDEOLVKHGE\WKH$WWRUQH\*HQHUDO´&)5DDQGWKDW

WKH ³6SHFLDO &RXQVHO ZLOO EH SURYLGHG ZLWK D VSHFLILF IDFWXDO VWDWHPHQW RI WKH PDWWHU WR EH

LQYHVWLJDWHG´Id.7KH³RULJLQDOMXULVGLFWLRQ´RIWKH6SHFLDO&RXQVHODOVRLQFOXGHV³WKHDXWKRULW\

WRLQYHVWLJDWHDQGSURVHFXWHIHGHUDOFULPHVFRPPLWWHGLQWKHFRXUVHRIDQGZLWKLQWHQWWRLQWHUIHUH

ZLWKWKH6SHFLDO&RXQVHO¶VLQYHVWLJDWLRQ´Id. 

       8QGHUWKHWHUPVRIWKLVUHJXODWLRQWKH6SHFLDO&RXQVHOPD\VHHN³DGGLWLRQDOMXULVGLFWLRQ´

IURPWKH$WWRUQH\*HQHUDO³EH\RQGWKDWVSHFLILHGLQKLVRUKHURULJLQDOMXULVGLFWLRQ´LIWKH6SHFLDO

&RXQVHO FRQFOXGHV WKDW LW ³LV QHFHVVDU\ LQ RUGHU WR IXOO\ LQYHVWLJDWH DQG UHVROYH WKH PDWWHUV

DVVLJQHGRUWRLQYHVWLJDWHQHZPDWWHUVWKDWFRPHWROLJKWLQWKHFRXUVHRIKLVRUKHULQYHVWLJDWLRQ´

Id.  E  $W WKDW SRLQW WKH $WWRUQH\ *HQHUDO ³ZLOO GHWHUPLQH ZKHWKHU WR LQFOXGH WKH

DGGLWLRQDOPDWWHUVZLWKLQWKH6SHFLDO&RXQVHO¶VMXULVGLFWLRQRUDVVLJQWKHPHOVHZKHUH´Id

,,    )DFWXDO%DFNJURXQG

       7KH FRPSODLQW DOOHJHV WKDW E\ ³HDUO\  '2- KDG SXEOLFO\ UHYHDOHG WKDW LW ZDV

LQYHVWLJDWLQJ DOOHJDWLRQV WKDW 3UHVLGHQW 7UXPS¶V FDPSDLJQ FROOXGHG ZLWK 5XVVLDQ JRYHUQPHQW

RIILFLDOV DQGRU UHSUHVHQWDWLYHV WR VZD\ WKH RXWFRPH RI WKH  SUHVLGHQWLDO HOHFWLRQ´

&RPSO




                                                     

             7KH'LUHFWRURIWKH)%,DWWKHWLPH-DPHV%&RPH\WHVWLILHGDERXWWKHLQYHVWLJDWLRQLQD

KHDULQJEHIRUHWKH+RXVH3HUPDQHQW6HOHFW&RPPLWWHHRQ,QWHOOLJHQFHRQ0DUFK+H

VWDWHG

            ,KDYHEHHQDXWKRUL]HGE\WKH'HSDUWPHQWRI-XVWLFHWRFRQILUPWKDWWKH)%,
            DV SDUW RI RXU FRXQWHULQWHOOLJHQFH PLVVLRQ LV LQYHVWLJDWLQJ WKH 5XVVLDQ
            JRYHUQPHQW¶VHIIRUWVWRLQWHUIHUHLQWKHSUHVLGHQWLDOHOHFWLRQDQGWKDW
            LQFOXGHV LQYHVWLJDWLQJ WKH QDWXUH RI DQ\ OLQNV EHWZHHQ LQGLYLGXDOV
            DVVRFLDWHG ZLWK WKH 7UXPS FDPSDLJQ DQG WKH 5XVVLDQ JRYHUQPHQW DQG
            ZKHWKHU WKHUH ZDV DQ\ FRRUGLQDWLRQ EHWZHHQ WKH FDPSDLJQ DQG 5XVVLD¶V
            HIIRUWV
            
-DPHV%&RPH\HPSCI Hearing Titled Russian Active Measures Investigation)%,JRY0DUFK

  KWWSVZZZIELJRYQHZVWHVWLPRQ\KSVFLKHDULQJWLWOHGUXVVLDQDFWLYHPHDVXUHV

LQYHVWLJDWLRQOD\RXWBYLHZ )RUPHU 'LUHFWRU &RPH\ DOVR VSHFLILFDOO\ LQIRUPHG WKH &RPPLWWHH

WKDW ³>D@V ZLWK DQ\ FRXQWHULQWHOOLJHQFH LQYHVWLJDWLRQ WKLV ZLOO DOVR LQFOXGH DQ DVVHVVPHQW RI

ZKHWKHUDQ\FULPHVZHUHFRPPLWWHG´Id. %XWKHH[SODLQHG³>E@HFDXVHLWLVDQRSHQRQJRLQJ

LQYHVWLJDWLRQDQGLVFODVVLILHG,FDQQRWVD\PRUHDERXWZKDWZHDUHGRLQJDQGZKRVHFRQGXFWZH

DUHH[DPLQLQJ´Id.

             2Q0DUFK$WWRUQH\*HQHUDO-HII6HVVLRQVUHFXVHGKLPVHOIIURPWKHPDWWHUDQG

'HSXW\ $WWRUQH\ *HQHUDO 5RG - 5RVHQVWHLQ EHFDPH WKH KLJKHVWUDQNLQJ '2- RIILFLDO ZLWK

DXWKRULW\RYHUWKHLQYHVWLJDWLRQ&RPSO±2Q0D\$FWLQJ$WWRUQH\*HQHUDO

5RVHQVWHLQ DSSRLQWHG 5REHUW 6 0XHOOHU ,,, WR VHUYH DV 6SHFLDO &RXQVHO IRU WKH 'HSDUWPHQW RI

-XVWLFHId. 




     ,QHYDOXDWLQJWKHVXIILFLHQF\RIWKHFRPSODLQWWKH&RXUWPD\FRQVLGHU³WKHIDFWVDOOHJHG
LQWKHFRPSODLQWDQ\GRFXPHQWVHLWKHUDWWDFKHGWRRULQFRUSRUDWHGLQWKHFRPSODLQWDQGPDWWHUVRI
ZKLFK>WKHFRXUW@PD\WDNHMXGLFLDOQRWLFH´EEOC v. St. Francis Xavier Parochial Sch.)G
  '& &LU   7KDW LQFOXGHV WKH &RXUW¶V DELOLW\ WR WDNH MXGLFLDO QRWLFH RI ³SXEOLF
UHFRUGLQIRUPDWLRQ´Jankovic v. Int’l Crisis Grp.)G'&&LUsee also
Al-Aulaqi v. Panetta)6XSSG±''&
                                                               

       7KH$SSRLQWPHQW2UGHUVWDWHV

                %\ YLUWXH RI WKH DXWKRULW\ YHVWHG LQ PH DV $FWLQJ $WWRUQH\ *HQHUDO
                LQFOXGLQJ  86&    DQG  LQ RUGHU WR GLVFKDUJH P\
                UHVSRQVLELOLW\WRSURYLGHVXSHUYLVLRQDQGPDQDJHPHQWRIWKH'HSDUWPHQWRI
                -XVWLFH DQG WR HQVXUH D IXOO DQG WKRURXJK LQYHVWLJDWLRQ RI WKH 5XVVLDQ
                JRYHUQPHQW¶VHIIRUWVWRLQWHUIHUHLQWKHSUHVLGHQWLDOHOHFWLRQ,KHUHE\
                RUGHUDVIROORZV

                    D5REHUW60XHOOHU,,,LVDSSRLQWHGWRVHUYHDV6SHFLDO&RXQVHOIRU
                    WKH8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH

                    E 7KH 6SHFLDO &RXQVHO LV DXWKRUL]HG WR FRQGXFW WKH LQYHVWLJDWLRQ
                    FRQILUPHGE\WKHQ)%,'LUHFWRU-DPHV%&RPH\LQWHVWLPRQ\EHIRUH
                    WKH+RXVH3HUPDQHQW6HOHFW&RPPLWWHHRQ,QWHOOLJHQFHRQ0DUFK
                    LQFOXGLQJ

                        LDQ\OLQNVDQGRUFRRUGLQDWLRQEHWZHHQWKH5XVVLDQJRYHUQPHQW
                        DQGLQGLYLGXDOVDVVRFLDWHGZLWKWKHFDPSDLJQRI3UHVLGHQW'RQDOG
                        7UXPSDQG

                        LL DQ\ PDWWHUV WKDW DURVH RU PD\ DULVH GLUHFWO\ IURP WKH
                        LQYHVWLJDWLRQDQG

                        LLLDQ\RWKHUPDWWHUVZLWKLQWKHVFRSHRI&)5D

                    F,IWKH6SHFLDO&RXQVHOEHOLHYHVLWLVQHFHVVDU\DQGDSSURSULDWHWKH
                    6SHFLDO&RXQVHOLVDXWKRUL]HGWRSURVHFXWHIHGHUDOFULPHVDULVLQJIURP
                    WKHLQYHVWLJDWLRQRIWKHVHPDWWHUV

                    G6HFWLRQVWKURXJKRI7LWOHRIWKH&RGHRI)HGHUDO
                    5HJXODWLRQVDUHDSSOLFDEOHWRWKH6SHFLDO&RXQVHO

$SSRLQWPHQW2UGHU

       $VSDUWRIWKH6SHFLDO&RXQVHO¶VLQYHVWLJDWLRQSODLQWLII0DQDIRUWZDVLQGLFWHGRQ2FWREHU

LQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI&ROXPELDDQGKHZDVFKDUJHGZLWK

WZHOYH FRXQWV  &RPSO see also ,QGLFWPHQW ([ % WR &RPSO >'NW@  $ ILYH FRXQW

VXSHUVHGLQJLQGLFWPHQWZDVILOHGRQ)HEUXDU\United States v. Manafort 1RFU

''&6XSHUVHGLQJ,QGLFWPHQW>'NW@0DQDIRUWKDVDOVREHHQLQGLFWHGLQ

WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI9LUJLQLDDQGFKDUJHGZLWKWKLUW\WZR



                                                    

FRXQWVSee United States v. Manafort1RFU('9D6XSHUVHGLQJ,QGLFWPHQW

>'NW@

                                      67$1'$5'2)5(9,(:

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW

IDFWXDOPDWWHUDFFHSWHGDVWUXHWRVWDWHDFODLPWRUHOLHIWKDWLVSODXVLEOHRQLWVIDFH´Ashcroft v.

Iqbal  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG accord Bell Atl. Corp. v.

Twombly86:KHQFRQVLGHULQJDPRWLRQWRGLVPLVVXQGHU5XOHE

WKH&RXUWLVERXQGWRFRQVWUXHDFRPSODLQWOLEHUDOO\LQWKHSODLQWLII¶VIDYRUDQGLWVKRXOGJUDQWWKH

SODLQWLII³WKHEHQHILWRIDOOLQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG´Kowal v. MCI

Commc’ns Corp.)G'&&LU1HYHUWKHOHVVWKH&RXUWQHHGQRWDFFHSW

LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH

FRPSODLQWQRUPXVWWKH&RXUWDFFHSWSODLQWLII¶VOHJDOFRQFOXVLRQVSee id. Browning v. Clinton

)G'&&LU,QUXOLQJXSRQDPRWLRQWRGLVPLVVIRUIDLOXUHWRVWDWHDFODLP

D FRXUW PD\ FRQVLGHU ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW DQ\ GRFXPHQWV HLWKHU DWWDFKHG WR RU

LQFRUSRUDWHG LQ WKH FRPSODLQW DQG PDWWHUV RI ZKLFK >WKH FRXUW@ PD\ WDNH MXGLFLDO QRWLFH´  St.

Francis Xavier Parochial Sch.)GDW

        6XEMHFW PDWWHU MXULVGLFWLRQ LV DOVR DQ LVVXH LQ WKLV FDVH DQG WKH SDUW\ LQYRNLQJ IHGHUDO

MXULVGLFWLRQ EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ LW  Lujan v. Defs. of Wildlife  86  

  6LQFH WKH HOHPHQWV RI VWDQGLQJ ³DUH QRW PHUH SOHDGLQJ UHTXLUHPHQWV EXW UDWKHU DQ

LQGLVSHQVDEOHSDUWRIWKHSODLQWLII
VFDVHHDFKHOHPHQWPXVWEHVXSSRUWHGLQWKHVDPHZD\DVDQ\

RWKHUPDWWHURQZKLFKWKHSODLQWLIIEHDUVWKHEXUGHQRISURRI´Id. “$WWKHSOHDGLQJVWDJHJHQHUDO

IDFWXDODOOHJDWLRQVRILQMXU\UHVXOWLQJIURPWKHGHIHQGDQW¶VFRQGXFWPD\VXIILFH´VLQFHWKHFRXUW

³SUHVXPHVWKDWJHQHUDODOOHJDWLRQVHPEUDFHWKRVHVSHFLILFIDFWVWKDWDUHQHFHVVDU\WRVXSSRUWWKH



                                                      

FODLP´  Id. TXRWLQJ Lujan v. Nat’l Wildlife Fed’n  86   . ,Q FRQVLGHULQJ

MXULVGLFWLRQ WKH &RXUW ³FDQ HOLFLW LQIRUPDWLRQ RXWVLGH WKH SOHDGLQJV  7KLV SHUPLWV WKH FRXUW WR

XQGHUWDNH DQ LQGHSHQGHQW LQYHVWLJDWLRQ WR DVVXUH LWVHOI RI LWV RZQ VXEMHFW PDWWHU MXULVGLFWLRQ´

Haase v. Sessions)G'&&LU

                                                $1$/<6,6

,     3ODLQWLIIPD\QRWXVHDFLYLODFWLRQDVDYHKLFOHWRDWWDFNDFULPLQDOSURVHFXWLRQ

        ,QYounger v. Harris 86 WKH6XSUHPH&RXUWLQYRNHGWKHORQJVWDQGLQJ

SXEOLFSROLF\DJDLQVWIHGHUDOFRXUWLQWHUIHUHQFHLQVWDWHFRXUWSURFHHGLQJVDQGLWKHOGWKDWDWKUHDW

RIFULPLQDOSURVHFXWLRQGRHVQRWULVHWRWKHOHYHORIKDUPWKDWFRXOGMXVWLI\LQMXQFWLYHUHOLHI³7KH

LPPLQHQFHRIVXFKDSURVHFXWLRQHYHQWKRXJKDOOHJHGWREHXQDXWKRUL]HGDQGKHQFHXQODZIXOLV

QRW DORQH JURXQG IRU UHOLHI LQ HTXLW\ ZKLFK H[HUWV LWV H[WUDRUGLQDU\ SRZHUV RQO\ WR SUHYHQW

LUUHSDUDEOHLQMXU\WRWKHSODLQWLIIZKRVHHNVLWVDLG´Id. DWTXRWLQJBeal v. Mo. Pac. R.R. Corp.

86

        7KH &RXUW UHFLWHG WKH UHDVRQV EHKLQG WKH SROLF\ ³>R@QH LV WKH EDVLF GRFWULQH RI HTXLW\

MXULVSUXGHQFH WKDW FRXUWV RI HTXLW\ VKRXOG QRW DFW DQG SDUWLFXODUO\ VKRXOG QRW DFW WR UHVWUDLQ D

FULPLQDOSURVHFXWLRQZKHQWKHPRYLQJSDUW\KDVDQDGHTXDWHUHPHG\DWODZDQGZLOOQRWVXIIHU

LUUHSDUDEOHLQMXU\LIGHQLHGHTXLWDEOHUHOLHI´Id. DW±6HFRQGWKH&RXUWREVHUYHGWKDW³>W@KLV

XQGHUO\LQJUHDVRQIRUUHVWUDLQLQJFRXUWVRIHTXLW\IURPLQWHUIHULQJZLWKFULPLQDOSURVHFXWLRQVLV

UHLQIRUFHGE\DQHYHQPRUHYLWDOFRQVLGHUDWLRQWKHQRWLRQRIµFRPLW\¶WKDWLVDSURSHUUHVSHFWIRU

VWDWHIXQFWLRQV´Id. DW

        :KLOHWKHYounger GHFLVLRQZDVWKXVDQLPDWHGLQSDUWE\FRQVLGHUDWLRQVRIIHGHUDOLVP

DQGWKHQRWLRQWKDWVWDWHFRXUWVVKRXOGUHYLHZVWDWHVWDWXWHVLQWKHILUVWLQVWDQFHsee 86DW




                                                      

LQWKHHQGWKH&RXUWHPSKDVL]HG³RXUKROGLQJUHVWVRQWKHDEVHQFHRIWKHIDFWRUVQHFHVVDU\

XQGHUHTXLWDEOHSULQFLSOHVWRMXVWLI\IHGHUDOLQWHUYHQWLRQ´Id. DW

        7KH'&&LUFXLWKDVVLQFHDSSOLHGWKLVUHDVRQLQJWRKROGWKDWLQOLJKWRIWUDGLWLRQDOHTXLWDEOH

SULQFLSOHVDQGFRQFHUQVDERXWILQDOLW\WKHVXEMHFWRIDFULPLQDOLQYHVWLJDWLRQPD\QRWEULQJDFLYLO

DFWLRQWRDWWDFNDQLPSHQGLQJIHGHUDOSURVHFXWLRQHLWKHUDQGWKRVHSUHFHGHQWVJRYHUQWKLVFDVH

        ,Q Deaver v. Seymour D IRUPHU :KLWH +RXVH RIILFLDO ZKR ZDV WKH VXEMHFW RI DQ

LQYHVWLJDWLRQEHLQJSXUVXHGE\DQLQGHSHQGHQWFRXQVHODSSRLQWHGXQGHUWKH(WKLFVLQ*RYHUQPHQW

$FW ZDV LQIRUPHG WKDW WKH LQGHSHQGHQW FRXQVHO ZDV DERXW WR DVN WKH JUDQG MXU\ WR UHWXUQ DQ

LQGLFWPHQW   )G   '& &LU   7KH QH[W GD\ KH EURXJKW D FLYLO DFWLRQ IRU

GHFODUDWRU\ DQG LQMXQFWLYH UHOLHI WKDW ZRXOG VWD\ WKH SURVHFXWLRQ ZKLOH KH FKDOOHQJHG WKH

FRQVWLWXWLRQDOLW\RIWKHLQGHSHQGHQWFRXQVHO¶VDXWKRULW\Id. DW±7KHWULDOFRXUWGHQLHGWKH

PRWLRQIRUDSUHOLPLQDU\LQMXQFWLRQDQGWKH'&&LUFXLWDIILUPHGId. DW7KH&RXUWVDLG

³>H@YHQZHUHZHGLVSRVHGWRDJUHHHQWLUHO\ZLWKDSSHOODQW¶VFRQVWLWXWLRQDODUJXPHQWZHWKLQNKH

KDVQRULJKWWRDQLQMXQFWLRQUHVWUDLQLQJDSHQGLQJLQGLFWPHQWLQDIHGHUDOFRXUW´Id.

        7KH &RXUW TXRWHG WKH KROGLQJ LQ Younger v. Harris ³WKDW WKH µFRVW DQ[LHW\ DQG

LQFRQYHQLHQFHRIKDYLQJWRGHIHQGDJDLQVWDVLQJOHFULPLQDOSURVHFXWLRQ¶DUHQRWUHFRJQL]HGDV

LUUHSDUDEOHLQMXULHVMXVWLI\LQJDQHTXLWDEOHUHPHG\´Deaver )G DWTXRWLQJYounger

86DW,WREVHUYHGWKDW³>D@OWKRXJKLWLVVXUHO\WUXHWKDWDQLQQRFHQWSHUVRQPD\VXIIHU

JUHDWKDUPWRKLVUHSXWDWLRQDQGSURSHUW\E\EHLQJHUURQHRXVO\DFFXVHGRIDFULPHDOOFLWL]HQV

PXVWVXEPLWWRDFULPLQDOSURVHFXWLRQEURXJKWLQJRRGIDLWKVRWKDWODUJHUVRFLHWDOLQWHUHVWVPD\EH

SUHVHUYHG´Id. 7KH&RXUWZHQWRQWRH[SODLQWKDWLWZDVIRUWKRVHUHDVRQVWKDW³WKH6XSUHPH&RXUW

KDV XSKHOG IHGHUDO LQMXQFWLRQV WR UHVWUDLQ VWDWH FULPLQDO SURFHHGLQJV RQO\ ZKHUH WKH WKUHDWHQHG

SURVHFXWLRQFKLOOHGH[HUFLVHRI)LUVW$PHQGPHQWULJKWV´Id. 



                                                     

        7KH QH[W TXHVWLRQ WR EH UHVROYHG WKHQ ZDV ZKHWKHU WKH Younger SULQFLSOH VKRXOG EH

DSSOLHGLQDIHGHUDOFDVHLQYROYLQJDIHGHUDOSURVHFXWLRQSee Deaver )G DW 7KH&RXUW

DFNQRZOHGJHGWKDWLWKDGUHFHQWO\VWDWHGLQJuluke v. Hodel )G±'&&LU

WKDWWKHYounger GRFWULQHGLGQRWQHFHVVDULO\FRQWUROLQWKDWVLWXDWLRQDeaver )GDW

%XWLWGLGQRWYLHZWKHREVHUYDWLRQLQJuluke DVDQLPSHGLPHQWWRGLVPLVVLQJ'HDYHU¶VFDVH

7KH&RXUWUHSRUWHGWKDWLWFRXOGILQGQRSULRUFDVHLQZKLFKDIHGHUDOFRXUWKDGHQMRLQHGDIHGHUDO

SURVHFXWRU¶V LQYHVWLJDWLRQ RU SUHVHQWPHQW RI DQ LQGLFWPHQW  Id.  0RUH LPSRUWDQW WKH &RXUW

UHFRJQL]HGWKDWDIHGHUDOGHIHQGDQWZLOOEHDIIRUGHGDQRSSRUWXQLW\XQGHU)HGHUDO5XOHRI&ULPLQDO

3URFHGXUHEWRPRYHWRGLVPLVVDQLQGLFWPHQWEDVHGRQGHIHFWVLQWKHSURVHFXWLRQId. DW

,WIRXQGWKDWWKHYHU\H[LVWHQFHRIWKHUXOHVXJJHVWHGWKDW'HDYHU¶VFKDOOHQJH³LVQRWWREHUDLVHG

LQDSUHLQGLFWPHQWFLYLOLQMXQFWLYHDFWLRQ´Id.

               7KLV LPSOLFDWLRQ LV VWUHQJWKHQHG E\ WKH WUDGLWLRQDO UHOXFWDQFHRI DQ
               HTXLW\ FRXUW WR LQWHUIHUH ZLWK FULPLQDO SURFHHGLQJV  $QG ZH WKLQN WKH
               OLPLWHG DSSHDODELOLW\ RI GLVWULFW FRXUW RUGHUV GHQ\LQJ SUHWULDO PRWLRQV LQ
               FULPLQDO FDVHV PDNHV WKH LPSOLFDWLRQ WKDW 'HDYHU FDQQRW EULQJ WKLV 5XOH
               EW\SHFODLPWRRXUFRXUWLQHVFDSDEOH

Id.

        )RUDOORIWKHVHUHDVRQVWKH'&&LUFXLWFDPHWRDFOHDUDQGXQHTXLYRFDOFRQFOXVLRQ

               &RQJUHVV KDV HVWDEOLVKHG D FRPSUHKHQVLYH VHW RI UXOHV JRYHUQLQJ IHGHUDO
               FULPLQDO SURVHFXWLRQV ± WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH 7KHVH
               UXOHV SURYLGH DGHTXDWH DOWKRXJK OLPLWHG RSSRUWXQLWLHV IRU GHIHQGDQWV WR
               FKDOOHQJH VKRUWFRPLQJV LQ SURVHFXWRULDO DXWKRULW\  :H FDQQRW DOORZ
               'HDYHUWRDYRLGWKHVHUXOHV±DQGWKHUHE\HQFRXUDJHDIORRGRIGLVUXSWLYH
               FLYLOOLWLJDWLRQ±E\EULQJLQJKLVFRQVWLWXWLRQDOGHIHQVHLQDQLQGHSHQGHQW
               FLYLOVXLW

Id. DW

        0DQDIRUW¶VVLWXDWLRQIDOOVVTXDUHO\ZLWKLQWKHVFRSHRIWKLVUXOLQJSDUWLFXODUO\VLQFHKHKDV

GLVDYRZHGDQ\LQWHUHVWLQVHHNLQJWKHGLVPLVVDORIWKHSHQGLQJLQGLFWPHQWVWKURXJKWKLVDFWLRQ

/LNH'HDYHUKHLVVHHNLQJLQMXQFWLYHUHOLHIWRVWRSDQRQJRLQJLQYHVWLJDWLRQEDVHGRQDFRQFHUQ

                                                    

WKDWKHPD\VXIIHUUHSXWDWLRQDOKDUPRUEHIRUFHGWRH[SHQGUHVRXUFHVLQKLVRZQGHIHQVHLQWKH

IXWXUH  See id. DW ± 3O¶V 6XSSO 0HP RI /DZ 5HJDUGLQJ 6XEMHFW0DWWHU -XULVGLFWLRQ

>'NW@³3O¶V6XSSO0HP´DW³:LWKRXWWKHUHOLHIVRXJKWE\&RXQW,0U0DQDIRUWZLOO

FRQWLQXHWRIDFHWKHEUXQWRIWKH6SHFLDO&RXQVHO¶Vultra vires DXWKRULW\LQFOXGLQJDGGLWLRQDOVHDUFK

ZDUUDQWV VXESRHQDV DQG SRVVLEOH LQGLFWPHQWV 3RVWSRQLQJ UHYLHZ ZLOO WKXV UHVXOW LQ RQHURXV

KDUGVKLSVIRU0U0DQDIRUW´$QGDVLQDeaver SODLQWLII¶VUHTXHVWIRUUHOLHILVSUHGLFDWHGRQD

FKDOOHQJHWRWKHOHJDOLW\RIWKHJUDQWRIDXWKRULW\WRWKHSURVHFXWRUSee Deaver)GDW

&RPSO0DQDIRUWGRHVQRWDOOHJHWKDWKLVDELOLW\WRH[HUFLVHDQ\FRQVWLWXWLRQDOULJKWZLOOEH

LQIULQJHG ZKLOH DQ LQYHVWLJDWLRQ SURFHHGV VR WKHUH LV QR EDVLV WR LQYRNH DQ H[FHSWLRQ WR WKH

Younger SULQFLSOHSee Deaver )GDW $QGDUXOLQJRQWKHOHJLWLPDF\RIWKHSURVHFXWLRQ

LQWKHFRQWH[WRIWKLVFLYLOFDVHZRXOGJLYHULVHWRWKHVDPHFRQFHUQVDERXWILQDOLW\DUWLFXODWHGE\

WKHDeaver &RXUW

        0DQDIRUWDUJXHVWKDWKHLVPRUHVLPLODUWRWKHSODLQWLIIVZKRVHFDVHVZHQWIRUZDUGLQJuluke

WKDQKHLVWR'HDYHU,QJuluke WKHUHZHUHWKUHHFDVHVFRQVROLGDWHGIRUUHYLHZE\WKH&RXUWRI

$SSHDOVVHSDUDWHDSSHDOVE\WZRLQGLYLGXDOVZKRZHUHFULPLQDOO\FRQYLFWHGRIYLRODWLQJIHGHUDO

UHJXODWLRQVJRYHUQLQJGHPRQVWUDWLRQVLQIURQWRIWKH:KLWH+RXVHDQGDQDSSHDORIDGLIIHUHQW

WULDO FRXUW¶V GHFLVLRQ WR GHQ\ D WHPSRUDU\ UHVWUDLQLQJ RUGHU DQG HQWHU MXGJPHQW DJDLQVW WKRVH

LQGLYLGXDOV DQG WZR RWKHUV LQ D FLYLO DFWLRQ VHHNLQJ WR HQMRLQ WKH HQIRUFHPHQW RI WKH VDPH

UHJXODWLRQV LQ WKH IXWXUH   )G DW   7KH JRYHUQPHQW WRRN WKH SRVLWLRQ WKDW Younger

VXSSOLHGJURXQGVIRUWKHGLVPLVVDORIWKHDSSHDORIWKHFLYLOFDVHUHO\LQJRQWKHJHQHUDOSULQFLSOH

WKDWWKHYDOLGLW\RIWKHUHJXODWLRQVFRXOGEHGHFLGHGLQWKHFULPLQDOFDVHId.%XWWKH'&&LUFXLW

UHMHFWHGWKDWDSSURDFKGLVWLQJXLVKLQJWKHFDVHEHIRUHLWIURPRQHLQYROYLQJDQDWWHPSWWRHQMRLQ

DQRQJRLQJSURVHFXWLRQ



                                                    

                  >7@KLVLVQRWWKHUHOLHIWKDWWKH>DSSHOODQWV@VRXJKW7KHDSSHOODQWVZLVKHG
                  WR FRQWLQXH WKHLU GHPRQVWUDWLRQ RQ WKH :KLWH +RXVH VLGHZDON EXW IDFHG
                  DOPRVWFHUWDLQSURVHFXWLRQLQWKHIXWXUHLIWKH\ZHUHWRGRVR7KXVWKH\
                  VRXJKWWRHQMRLQfuture DUUHVWVIRUYLRODWLRQVRIWKHUHJXODWLRQV7KH\
                  QHYHUVRXJKWWRHQMRLQWKHH[LVWLQJSURVHFXWLRQV1RUFRXOGDGMXGLFDWLRQRI
                  WKHFULPLQDOFDVHVDIIRUGWKHPDGHTXDWHUHOLHI

)GDWHPSKDVLVLQRULJLQDO7KXVWKH&RXUWIRXQGWKDWLWZDVDSSURSULDWHIRUWKH

ORZHUFRXUWWRFRQVLGHUWKHFODLPVIRULQMXQFWLYHUHOLHIDWOHDVWDVWRWKHWZRSURWHVWHUVZKRZHUH

QRWDOUHDG\FULPLQDOO\FKDUJHGId. 

         7KHIDFWWKDW0DQDIRUWKDVQDUURZHGKLVDSSURDFKWRIRFXVRQO\RQ IXWXUH LQYHVWLJDWLYH

VWHSVE\WKH6SHFLDO&RXQVHOGRHVQRWFXUHWKHSUREOHPZLWKKLVFLYLOFRPSODLQWRUDOLJQKLPZLWK

WKHJuluke FODLPDQWVSODQQLQJIXWXUHGHPRQVWUDWLRQV8QOLNHWKRVHLQGLYLGXDOV0DQDIRUWGRHVQRW

DOOHJHWKDWKHIDFHVDFHUWDLQULVNLIKHHQJDJHVLQ IXWXUHFRQGXFWDQGKHFHUWDLQO\GRHVQRWDOOHJH

WKDWKHZLOOIDFHSURVHFXWLRQLIKHHQJDJHVLQFRQVWLWXWLRQDOO\SURWHFWHGFRQGXFW+LVFDVHLQYROYHV

DQ DWWHPSW WR UHVWUDLQ WKH IXWXUH DFWLYLWLHV RI WKH SURVHFXWRU VR LW LV QRW DW DOODQDORJRXV WR WKH

Juluke VLWXDWLRQ

         0DQDIRUW DOVR GLUHFWV WKH &RXUW WR ODQJXDJH LQ WKH Juluke RSLQLRQ WKDW HPSKDVL]HV WKH

LPSRUWDQFHRIFRQFHUQVRIIHGHUDOLVPWRWKHYounger GHFLVLRQ3O¶V2SSDWFLWLQJJuluke 

)GDW³Younger DWLWVFRUHLVDFDVHDERXWWKHSURSHUUHODWLRQVKLSEHWZHHQIHGHUDODQG

VWDWHFRXUWV´%XWWKHJuluke RSLQLRQSUHGDWHGWKHDeaver RSLQLRQWKHDeaver &RXUWZDVSODLQO\

DZDUH RI WKRVH REVHUYDWLRQV see  )G DW  DQG VLQFH Deaver WKH '& &LUFXLW KDV EHHQ

FRQVLVWHQWLQLWVWHDFKLQJWKDWYounger PD\EHDSSOLHGHYHQZKHUHQRLVVXHVFRQFHUQLQJVWDWHV¶

ULJKWVDUHDWVWDNH

         ,QJarkesy v. SEC)G'&&LUWKH&RXUWDIILUPHGWKHGLVPLVVDORID

FLYLOODZVXLWVHHNLQJWRWHUPLQDWHDSHQGLQJ6(&DGPLQLVWUDWLYHHQIRUFHPHQWDFWLRQEURXJKWXQGHU

WKH&RQVWLWXWLRQDQGWKH$GPLQLVWUDWLYH3URFHGXUH$FW7KH&RXUWZURWH


                                                         

                             7UXHYoungerDEVWHQWLRQLVJURXQGHGLQFRQVLGHUDWLRQVRIIHGHUDOLVPQRW
                             LPSOLFDWHG KHUH  %XW WKH UXOH GHULYHV IURP ³WKH EDVLF GRFWULQH RI HTXLW\
                             MXULVSUXGHQFHWKDWFRXUWVRIHTXLW\VKRXOGQRWDFWDQGSDUWLFXODUO\VKRXOG
                             QRW DFW WR UHVWUDLQ D FULPLQDO SURVHFXWLRQ ZKHQ WKH PRYLQJ SDUW\ KDV DQ
                             DGHTXDWHUHPHG\DWODZDQGZLOOQRWVXIIHULUUHSDUDEOHLQMXU\´

Id.DWTXRWLQJYounger 86DW±$QGLQIn re Al-Nashiri )G±

'& &LU  cert. denied  6 &W   WKH &RXUW DIILUPHG WKH GLVWULFW FRXUW¶V

GHFLVLRQ WR GHQ\ D KDEHDV SHWLWLRQHU¶V PRWLRQ WR SUHOLPLQDULO\ HQMRLQ KLV XSFRPLQJ WULDO DV DQ

³HQHP\FRPEDWDQW´EHIRUHDPLOLWDU\FRPPLVVLRQDQGWRKROGKLVSHWLWLRQLQDEH\DQFHXQWLOWKH

FULPLQDOWULDOZDVFRPSOHWH 7KH&RXUWTXRWHGDeaver DQGJarkesy DQGFRQFOXGHG³>W@KXVZKHUH

WKHLVVXHWKHSHWLWLRQHUFKDOOHQJHVFDQEHOLWLJDWHGLQSUHWULDOPRWLRQVDQGUDLVHGDVDGHIHQVHDW

WULDOIHGHUDOFRXUWVW\SLFDOO\UHTXLUHWKHSHWLWLRQHUWRQDYLJDWHWKDWSURFHVVLQVWHDGRIVNLUWLQJLW´

)GDW0DQDIRUWKDVSURYLGHGQRUHDVRQIRUWKH&RXUWWRGHYLDWHIURPWKHVHSULQFLSOHV

VRKLVFLYLOFDVHZLOOEHGLVPLVVHG

,,          &RXQW,XQGHUWKH$3$PXVWEHGLVPLVVHGVLQFHSODLQWLIIKDVDQDGHTXDWHUHPHG\DW
              ODZ
              
              (YHQLIRQHIRFXVHVVROHO\RQWKHVWDWXWRU\EDVLVIRUSODLQWLII¶VFODLPUDWKHUWKDQHTXLWDEOH

SULQFLSOHV&RXQW,IDLOVIRUYHU\VLPLODUUHDVRQV

              7KH FULPLQDO PRWLRQV DQG WKH FLYLODFWLRQ VHHNGLIIHUHQW UHOLHI  WKH LQYDOLGDWLRQ RI SDVW

DFWLRQ±WKHLQGLFWPHQW±RQWKHRQHKDQGDQGDEDURQIXWXUHDFWLRQRQWKHRWKHU%XWERWKDVN

WKH&RXUWWRPDNHSUHFLVHO\WKHVDPHGHWHUPLQDWLRQWKDWWKHSURYLVLRQLQWKH$SSRLQWPHQW2UGHU

DXWKRUL]LQJWKH6SHFLDO&RXQVHOWRSXUVXH³DQ\PDWWHUVWKDWDURVHRUPD\DULVHGLUHFWO\IURPWKH

LQYHVWLJDWLRQ´LVLQYDOLGDQGWKDWWKH6SHFLDO&RXQVHOKDVQRSRZHUWRLQYHVWLJDWH0DQDIRUWXQGHU

WKDWSURYLVLRQ7KXVDVWKH&RXUWRI$SSHDOVREVHUYHGLQDeaver)GDW0DQDIRUWKDV


     7KHYounger DEVWHQWLRQGRFWULQHZDVDOVRH[WHQGHGE\WKH6XSUHPH&RXUWWRWKHFRQWH[W
RIPLOLWDU\FRXUWPDUWLDOSURFHHGLQJVLQSchlesinger v. Councilman 86±
QRWZLWKVWDQGLQJWKHDEVHQFHRIIHGHUDOLVPFRQFHUQV
                                                                 

DQ DGHTXDWHUHPHG\DWODZLQWKHIRUPRIKLV SHQGLQJPRWLRQVWR GLVPLVV RU IXWXUHPRWLRQVWR

GLVPLVV DQG WKH ORQH UHPDLQLQJ FRXQW LQ WKH FLYLO FRPSODLQW ZLOO EH GLVPLVVHG EDVHG RQ WKLV

HVVHQWLDOUHTXLUHPHQWRIWKH$3$LQDGGLWLRQWRWKHYounger GRFWULQH

        7KH$GPLQLVWUDWLYH3URFHGXUH$FWSURYLGHVIRUMXGLFLDOUHYLHZRI³ILQDODJHQF\DFWLRQ´

RQO\ZKHQ³WKHUHLVQRRWKHUDGHTXDWHUHPHG\LQDFRXUW´86&7KLVVHFWLRQRIWKH

$3$ ³UHIOHFWV &RQJUHVV¶ MXGJPHQW WKDW µWKH JHQHUDO JUDQW RI UHYLHZ LQ WKH $3$¶ RXJKW QRW

µGXSOLFDWHH[LVWLQJSURFHGXUHVIRUUHYLHZRIDJHQF\DFWLRQ¶RUµSURYLGHDGGLWLRQDOMXGLFLDOUHPHGLHV

LQVLWXDWLRQVZKHUH&RQJUHVVKDVSURYLGHGVSHFLDODQGDGHTXDWHUHYLHZSURFHGXUHV¶´Citizens for

Responsibility and Ethics in Wash. (“CREW”) v. DOJ)G'&&LU

TXRWLQJBowen v. Massachusetts86

       ³:KHQFRQVLGHULQJZKHWKHUDQDOWHUQDWLYHUHPHG\LVµDGHTXDWH¶DQGWKHUHIRUHSUHFOXVLYH

RI$3$UHYLHZ´FRXUWVORRNIRU³µFOHDUDQGFRQYLQFLQJHYLGHQFH¶RIµOHJLVODWLYHLQWHQW¶WRFUHDWH

DVSHFLDODOWHUQDWLYHUHPHG\DQGWKHUHE\EDU$3$UHYLHZ´CREW)GDWTXRWLQJ

Garcia v. Vilsack  )G   '& &LU   ³)RU H[DPSOH ZKHUH &RQJUHVV KDV

SURYLGHGµDQLQGHSHQGHQWFDXVHRIDFWLRQRUDQDOWHUQDWLYHUHYLHZSURFHGXUH¶´FRXUWVKDYH³IRXQG

FOHDUPDUNHUVRIOHJLVODWLYHLQWHQWWRSUHFOXGH´CREW)GDWFLWLQJEl Rio Santa Cruz

Neighborhood Health Ctr. v. HHS)G'&&LU7KXVLQCREW WKH

'& &LUFXLW KHOG WKDW WKH )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´RIIHUV DQ ³DGHTXDWH UHPHG\´

ZLWKLQWKHPHDQLQJRIVHFWLRQ³GHVSLWHVRPHPLVPDWFKEHWZHHQWKHUHOLHIVRXJKW´XQGHUWKH

$3$DQG³WKHUHOLHIDYDLODEOH´XQGHU)2,$)GDW

        %XW³>D@QDOWHUQDWLYHUHPHG\ZLOOQRWEHDGHTXDWHXQGHULIWKHUHPHG\RIIHUVRQO\

µGRXEWIXODQGOLPLWHGUHOLHI¶´Garcia)GDWTXRWLQJBowen86DW$QGVR

LQWKH Bowen FDVHWKH6XSUHPH&RXUWFRQFOXGHGWKDWWKHDELOLW\WRREWDLQPRQHWDU\UHOLHILQWKH



                                                    

8QLWHG6WDWHV&ODLPV&RXUWZDVQRWWKHNLQGRI³µVSHFLDODQGDGHTXDWHUHYLHZSURFHGXUH¶WKDWZLOO

RXVWDGLVWULFWFRXUWRIMXULVGLFWLRQXQGHUWKH$3$´VLQFHUHYLHZDELOLW\RIDGHFLVLRQE\WKH

&ODLPV&RXUWZDV³GRXEWIXO´DQGWKH&ODLPV&RXUWODFNHGHTXLWDEOHSRZHUVWRJUDQWSURVSHFWLYH

UHOLHI86DW±

              7KH '& &LUFXLW KDV HPSKDVL]HG WKDW EHFDXVH VHFWLRQ  RQO\ UHTXLUHV DQ DGHTXDWH

DOWHUQDWLYH³µWKHDOWHUQDWLYHUHPHG\QHHGQRWSURYLGHUHOLHIidenticalWRUHOLHIXQGHUWKH$3$¶LQ

RUGHUWRKDYHSUHFOXVLYHHIIHFW´CREW)GDWHPSKDVLVLQRULJLQDOTXRWLQJGarcia

 )G DW   5DWKHU DQ DOWHUQDWLYH UHPHG\ QHHG RQO\ RIIHU UHOLHI RI ³WKH VDPH JHQUH´ WR

SUHFOXGH$3$UHYLHZEl Rio)GDWsee CREW)GDWGLVPLVVLQJ$3$

FODLPHYHQWKRXJKUHOLHIXQGHU)2,$ZDVQRWWKHVDPHDVUHOLHIXQGHUWKH$3$Garcia)G

DWDIILUPLQJWKHGLVPLVVDORIDQ$3$FODLPLQSDUWEHFDXVHWKHDOWHUQDWLYHUHPHG\RIIHUHG

³GHFODUDWRU\DQGLQMXQFWLYHUHOLHIDJDLQVWWKHDJHQF\LWVHOILQDGGLWLRQWRPRQH\GDPDJHV´ZKLFK

ZDVVXSHULRUWRUHOLHIWKDWFRXOGEHREWDLQHGXQGHUWKH$3$

             7KXV ³>W@KH UHOHYDQW TXHVWLRQ XQGHU WKH $3$    LV QRW ZKHWKHU´ RQH ODZVXLW LV ³DV

HIIHFWLYHDVDQ$3$ODZVXLW´EXWZKHWKHUWKHUHPHG\SURYLGHGWKURXJKDOWHUQDWLYHOHJDOPHDQVLV

DGHTXDWHGarcia)GDW +HUH WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH RIIHU

SODLQWLIISUHFLVHO\WKHNLQGRIDOWHUQDWLYHUHOLHIWKDWSUHFOXGHVGXSOLFDWLYH$3$UHYLHZ




     7KHGarcia &RXUWREVHUYHGWKDWDQDFWLRQIRUGLVFULPLQDWLRQ³DJDLQVWLQGLYLGXDOVPD\EH
DGHTXDWHHYHQLIVXFKDFWLRQVµFDQQRWUHGUHVVWKHV\VWHPLFODJVDQGODSVHVE\IHGHUDOPRQLWRUV¶
DQGHYHQLIVXFKVXLWVPD\EHOHVVHIIHFWLYHLQSURYLGLQJV\VWHPLFUHOLHI>@WKDQFRQWLQXLQJ
MXGLFLDORYHUVLJKW´)GDWTXRWLQJWomen’s Equity Action League v. Cavazos)G
'&&LU³7KLVLVEHFDXVHµVLWXDWLRQVSHFLILFOLWLJDWLRQDIIRUGVDQDGHTXDWH
HYHQ LI LPSHUIHFW UHPHG\¶´  Id. TXRWLQJ Women’s Equity Action League  )G DW 
H[SODLQLQJWKDWWKLUGSDUW\VXLWVDUHDQDGHTXDWHUHPHG\IRUDOOHJHGYLFWLPVRIVWDWXWRU\YLRODWLRQV
VXFKDVGLVFULPLQDWLRQEHFDXVHWKH\SURYLGHUHOLHI³RIWKHVDPHJHQUH´DVWKDWRIIHUHGE\DQ$3$
FODLP

                                                               

        )HGHUDO5XOHRI&ULPLQDO3URFHGXUHESHUPLWVDGHIHQGDQWWRILOHDPRWLRQWRGLVPLVV

KLVLQGLFWPHQWEDVHGRQ³DGHIHFWLQLQVWLWXWLQJWKHSURVHFXWLRQ´)HG5&ULP3E$

%HFDXVH0DQDIRUWLVFXUUHQWO\DGHIHQGDQWLQDSHQGLQJFULPLQDOFDVHEHIRUHWKH&RXUWKHKDVEHHQ

JUDQWHGWKHRSSRUWXQLW\WREULQJDPRWLRQFKDOOHQJLQJKLVSURVHFXWLRQDQGKHKDVDOUHDG\H[HUFLVHG

WKDWULJKWE\ILOLQJDPRWLRQDGYDQFLQJWKHYHU\FRQFHUQVVHWIRUWKLQWKHLQVWDQWFRPSODLQW7KDW

PRWLRQKDVEHHQIXOO\EULHIHGDQGLWZDVDUJXHGEHIRUHWKLV&RXUWRQ$SULO

       3ODLQWLIIDUJXHVWKDWWKHPRWLRQKHILOHGLQKLVFULPLQDOFDVHGRHVQRWSURYLGHDQDGHTXDWH

UHPHG\DWODZEHFDXVHWKHFULPLQDOUXOHVGRQRWFRQWHPSODWHSURVSHFWLYHUHOLHIDQG³GRQRWSURYLGH

DQ\PHFKDQLVPWRDGGUHVVWKHSRWHQWLDOO\SHUSHWXDOH[HUFLVHRIultra vires DXWKRULW\´3O¶V2SS

DW+HPDLQWDLQVWKDWKHVKRXOGEHSHUPLWWHGWRSXUVXHWKLVSDUDOOHOFLYLODFWLRQEHFDXVHWKH

³EURDGHVWUHOLHIWKDW>KH@FRXOGVHFXUHLQWKHSHQGLQJFULPLQDOVXLWDJDLQVWKLPLVGLVPLVVDORIWKDW

VLQJOHSURFHHGLQJ´Id. 

       %XWDVWKHDXWKRULWLHVVHWIRUWKDERYHGHPRQVWUDWHWKHODZGRHVQRWUHTXLUHWKDWDFODLPDQW

PXVWEHDEOHWRREWDLQDQLGHQWLFDOUHPHG\HOVHZKHUHDVORQJDVWKHOHJDODYHQXHDYDLODEOHWRKLP

SURYLGHVDQ³DGHTXDWH´RQH)XUWKHUWKHUHLVQR³\DZQLQJJDS´EHWZHHQWKHUHOLHI5XOHDIIRUGV

DQGWKHUHOLHISODLQWLIIVHHNVXQGHUWKH$3$See CREW)GDW ,IWKH&RXUWJUDQWV

0DQDIRUW¶V PRWLRQ WR WKH GLVPLVV WKH LQGLFWPHQW LQ WKH FULPLQDO FDVH RQ WKH JURXQGV WKDW WKH

$SSRLQWPHQW 2UGHU H[FHHGHG WKH $FWLQJ $WWRUQH\ *HQHUDO¶V DXWKRULW\ 0DQDIRUW ZLOO KDYH

DFKLHYHGWKHSULPDU\REMHFWLYHRIWKLVODZVXLWWKHLVVXDQFHRIDQRUGHUWRWKDWHIIHFWSee 7UDW

³%XW,GRNQRZLI,JHWDQRUGHUKHUHDQG\RXVD\WKDWWKHMXULVGLFWLRQDVH[HUFLVHGWRGDWHLV

EH\RQGWKHVFRSHRIWKHDSSRLQWPHQWRUGHUDQGLQYLRODWLRQRIWKHUHJVQRZZHKDYHVRPHWKLQJLQ

KDQG WR JR DQG VWRS WKH VSHFLDO FRXQVHO ZKHQ WKH\ LVVXH D JUDQG MXU\ VXESRHQD LQ DQ RQJRLQJ




                                                    

LQYHVWLJDWLRQZHFDQPRYHWRTXDVK:H¶OOKDYHDQRUGHUWKDWVD\VWKHVFRSHKDVEHHQH[FHHGHG

DQGWKDWLVWKHGLIIHUHQFH´

              )XUWKHUPRUH 0DQDIRUW DFNQRZOHGJHV WKDW LI WKH 6SHFLDO &RXQVHO SXUVXHV DGGLWLRQDO

FKDUJHVDJDLQVWKLPXQGHUWKHFKDOOHQJHGSRUWLRQRIWKH$SSRLQWPHQW2UGHULQWKHIXWXUHKHZLOO

KDYHWKHDELOLW\WRFKDOOHQJHWKRVHSURVHFXWLRQVLQGLYLGXDOO\See 3O¶V2SSDW:KLOHDVHULHV

RI RUGHUV GLVPLVVLQJ RQH LQGLFWPHQW DW D WLPH LV D GLIIHUHQW IRUP RI UHOLHI WKDQ D EODQNHW RUGHU

HQMRLQLQJDOOIXWXUHSURVHFXWLRQVWKHUHPHGLHVDUHFHUWDLQO\³RIWKHVDPHJHQUH´

,,,         ,WDSSHDUVWKDWWKH&RXUWODFNVVXEMHFWPDWWHUMXULVGLFWLRQRYHUWKHRQO\SRUWLRQRI
              WKHFRPSODLQWSODLQWLIIKDVDVNHGLWWRFRQVLGHU

              )LQDOO\WKH&RXUWQRWHVWKDWLWLVQRWDWDOOFOHDUWKDWWKHUHLVDFDVHRUFRQWURYHUV\WREH

KHDUGLQ WKHZDNHRIWKHVXUJHU\WKDWSODLQWLIIKDVSHUIRUPHGRQ KLV RZQ FRPSODLQW  7KHRQO\

DVSHFW RI WKLV FDVH WKDW LV OHIW VWDQGLQJ LV 0DQDIRUW¶V HIIRUW WR IRUHVWDOO XQVSHFLILHG DQG DV \HW

XQNQRZQIXWXUHGHYHORSPHQWVLQWKH6SHFLDO&RXQVHOLQYHVWLJDWLRQDQGDFODLPRI WKDWQDWXUH

ZKHUHWKHKDUPLVSXUHO\VSHFXODWLYHUDLVHVVLJQLILFDQWVWDQGLQJDQGULSHQHVVLVVXHV

              7KHUHZDVQRTXHVWLRQWKDWWKH&RXUWKDGVXEMHFWPDWWHUMXULVGLFWLRQRYHU&RXQW,RIWKH

FRPSODLQWDWWKHWLPHLWZDVILOHGDQGSODLQWLIIKDVQRWILOHGDQDPHQGHGFRPSODLQW%XWDIWHU

SODLQWLIIWUXQFDWHGKLVDFWLRQDWWKHKHDULQJWKH&RXUWLQYLWHGWKHSDUWLHVWRVXEPLWVXSSOHPHQWDO

PHPRUDQGD ³DGGUHVVLQJ WKH TXHVWLRQ RI ZKHWKHU WKH &RXUW KDV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU

&RXQW,QRZWKDWSODLQWLIIKDVZLWKGUDZQDQ\FODLPVIRUGHFODUDWRU\RULQMXQFWLYHUHOLHIUHODWLQJWR



     &RXQW,,ZKLFKSODLQWLIIKDVZLWKGUDZQZRXOGKDYHIDLOHGIRUODFNRIWKHVXEMHFWPDWWHU
MXULVGLFWLRQUHTXLUHGEHIRUHDIHGHUDOFRXUWPD\KHDUDFDVHVLQFHLWZDVSUHGLFDWHGVROHO\RQWKH
'HFODUDWRU\-XGJPHQW$FWZKLFKGRHVQRWVXSSO\DQLQGHSHQGHQWEDVLVIRUIHGHUDOMXULVGLFWLRQAli
v. Rumsfeld)G'&&LUGLVPLVVLQJSODLQWLIIV¶FODLPXQGHUWKH'HFODUDWRU\
-XGJPHQW$FWEHFDXVHWKH\KDG³QRWDOOHJHGDFRJQL]DEOHFDXVHRIDFWLRQDQGWKHUHIRUHKD>G@QR
EDVLVXSRQZKLFKWRVHHNGHFODUDWRU\UHOLHI´VLQFHWKH$FWGRHVQRW³SURYLGHDFDXVHRIDFWLRQ´RU
DQ³LQGHSHQGHQWVRXUFHRIIHGHUDOMXULVGLFWLRQ´TXRWLQJC&E Servs., Inc. of Wash. v. D.C. Water
& Sewer Auth.)G'&&LU
                                                               

WKHSHQGLQJLQGLFWPHQWVDQGKHVHHNVSURVSHFWLYHUHOLHILQFOXGLQJDQRUGHUµHQMRLQLQJWKH6SHFLDO

&RXQVHO¶V IXWXUH ultra vires H[HUFLVH RI DXWKRULW\ XQGHU¶ WKH $SSRLQWPHQW 2UGHU´  0LQ 2UGHU

$SU

        )HGHUDOFRXUWVDUHFRXUWVRIOLPLWHGMXULVGLFWLRQDQGWKHODZSUHVXPHVWKDW³DFDXVHOLHV

RXWVLGHWKLVOLPLWHGMXULVGLFWLRQ´Kokkonen v. Guardian Life Ins. Co. of Am.86

FLWDWLRQRPLWWHGsee also Gen. Motors Corp. v. EPA)G'&&LU

³$VDFRXUWRIOLPLWHGMXULVGLFWLRQZHEHJLQDQGHQGZLWKDQH[DPLQDWLRQRIRXUMXULVGLFWLRQ´

³>6@XEMHFWPDWWHUMXULVGLFWLRQPD\QRWEHZDLYHGDQGFRXUWVPD\UDLVHWKHLVVXHsua sponte´

NetworkIP, LLC v. FCC)G'&&LUTXRWLQJAthens Cmty. Hosp., Inc. v.

Schweiker)G'&&LU7KXV)HGHUDO5XOHRI&LYLO3URFHGXUHK

SURYLGHVWKDWDGLVWULFWFRXUWPXVWGLVPLVVDFRPSODLQWZKHQLWLVHYLGHQWWKDWLWODFNVVXEMHFWPDWWHU

MXULVGLFWLRQ)HG5&LY3K

        ³7RVWDWHDFDVHRUFRQWURYHUV\XQGHU$UWLFOH,,,DSODLQWLIIPXVWHVWDEOLVKVWDQGLQJ´Ariz.

Christian Sch. Tuition Org. v. Winn86FLWLQJAllen v. Wright86

 see also Lujan86DW6WDQGLQJLVDQHFHVVDU\SUHGLFDWHWRDQ\H[HUFLVH

RIIHGHUDOMXULVGLFWLRQDQGLILWLVODFNLQJWKHQWKHGLVSXWHLVQRWDSURSHUFDVHRUFRQWURYHUV\XQGHU

$UWLFOH,,,DQGIHGHUDOFRXUWVKDYHQRVXEMHFWPDWWHUMXULVGLFWLRQWRGHFLGHWKHFDVHDominguez

v. UAL Corp.)G'&&LU7KHSODLQWLIIEHDUVWKHEXUGHQRIHVWDEOLVKLQJ

VWDQGLQJLujan86DWDQGKHPXVWGHPRQVWUDWHWKDWKHKDVVXIIHUHGDQ³LQMXU\LQ

IDFW´WKHLQMXU\LV³IDLUO\WUDFHDEOHWRWKHFKDOOHQJHGDFWLRQRIWKHGHIHQGDQW´DQGLWLV

³OLNHO\DVRSSRVHGWRPHUHO\VSHFXODWLYHWKDWWKHLQMXU\ZLOOEHUHGUHVVHGE\DIDYRUDEOHGHFLVLRQ´

Lujan  86 DW ± TXRWLQJ Simon v. E. Ky. Welfare Rights Org.  86  ±




                                                   

LQWHUQDOHGLWVRPLWWHGsee also Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. Inc.

86±

        7R DOOHJH WKH ILUVW HOHPHQW RI VWDQGLQJ LQMXU\LQIDFW D SODLQWLII PXVW VKRZ WKDW KH KDV

³VXIIHUHG µDQ LQYDVLRQ RI D OHJDOO\ SURWHFWHG LQWHUHVW¶ WKDW LV µFRQFUHWH DQG SDUWLFXODUL]HG¶ DQG

µDFWXDORULPPLQHQWQRWFRQMHFWXUDORUK\SRWKHWLFDO¶´Spokeo, Inc. v. Robins6&W

TXRWLQJLujan86DW,QDFDVHDOOHJLQJIXWXUHKDUPWKLVPHDQVWKDWWKH

³WKUHDWHQHGLQMXU\PXVWEHcertainly impendingWRFRQVWLWXWHLQMXU\LQIDFW´Clapper v. Amnesty

Int’l USA86HPSKDVLVLQRULJLQDOTXRWLQJWhitmore v. Arkansas

86 see also Pub. Citizen, Inc. v. Nat’l Highway Traffic Safety Admin.)G

  '& &LU  REVHUYLQJ WKDW WKH LQMXU\ PXVW EH ³FHUWDLQO\ LPSHQGLQJ DQG

LPPHGLDWH±QRWUHPRWHVSHFXODWLYHFRQMHFWXUDORUK\SRWKHWLFDO´

        :KLOH0DQDIRUWKDVLGHQWLILHGKDUPKHKDVVXIIHUHGE\YLUWXHRIWKHLQGLFWPHQWVWKDWDUH

DOUHDG\ SHQGLQJsee 3O¶V6XSSO0HPDWQRZWKDW KHLVQRW SUHGLFDWLQJ KLV FODLPRQ WKRVH

HYHQWVEXWUDWKHURQZKDWPLJKWEHIDOOKLPLQWKHIXWXUHLWGRHVQRWDSSHDUWKDWKHKDVLGHQWLILHG

DQ\KDUPWKDWLVDFWXDORULPPLQHQWDQGQRWK\SRWKHWLFDO,QGHHGWKHUHDUHQRIDFWXDODOOHJDWLRQV

LQWKHFRPSODLQWUHODWHGWRSRVVLEOHIXWXUHSURVHFXWLRQV

        3ODLQWLIIOLNHQVKLPVHOIWRWKHJuluke SODLQWLIIVEXWWKLVFDVHGRHVQRWDOOHJHWKDW0DQDIRUW¶V

RZQFRQGXFWZLOOEHFKLOOHGLQDQ\ZD\E\WKHSRVVLELOLW\RIIXWXUHSURVHFXWLRQCompare Susan

B. Anthony List v. Driehaus  6 &W  ±  KROGLQJ WKDW WKH SODLQWLIIV

HVWDEOLVKHG VWDQGLQJ E\ DOOHJLQJ WKHLU LQWHQW WR HQJDJH LQ SROLWLFDO VSHHFK ZKLFK ZDV DUJXDEO\

SURVFULEHGE\VWDWXWHDQGWKHVXEVWDQWLDOWKUHDWRIIXWXUHDGPLQLVWUDWLYHDQGFULPLQDOHQIRUFHPHQW



            7KH 6XSUHPH &RXUW KDV REVHUYHG WKDW LQ VRPH LQVWDQFHV VWDQGLQJ PD\ EH HVWDEOLVKHG
³EDVHGRQDµVXEVWDQWLDOULVN¶WKDWWKHKDUPZLOORFFXU´Clapper86DWQ

                                                      

RIWKHVWDWXWHDJDLQVWWKHPDQGMedImmune, Inc. v. Genentech, Inc.86±

FRQFOXGLQJ WKDW D OLFHQVHH ZDV QRW UHTXLUHG WR WHUPLQDWH RU EUHDFK OLFHQVH DJUHHPHQW SULRU WR

VHHNLQJGHFODUDWRU\MXGJPHQWRISDWHQWLQYDOLGLW\EHFDXVHDOLYHFDVHRUFRQWURYHUV\H[LVWHGGXH

WRWKHIDFWWKDWLWVDFWLRQVZHUH³HIIHFWLYHO\FRHUFHG´with Clapper86DWILQGLQJWKDW

UHVSRQGHQWV¶WKHRU\RIIXWXUHLQMXU\ZDVWRRVSHFXODWLYHWRVDWLVI\WKHUHTXLUHPHQWWKDWWKUHDWHQHG

LQMXU\PXVWEH³FHUWDLQO\LPSHQGLQJ´EHFDXVHWKHFKDOOHQJHGVWDWXWHDWPRVW³DXWKRUL]HV±EXWGRHV

QRWPDQGDWHRUGLUHFW±WKHVXUYHLOODQFHWKDWUHVSRQGHQWVIHDU´VRUHVSRQGHQWV¶DOOHJDWLRQV³DUH

QHFHVVDULO\FRQMHFWXUDO´DQGUnited Presbyterian Church v. Reagan)G±

'&&LUGHWHUPLQLQJWKDWSODLQWLIIVKDGQRVWDQGLQJZKHUHWKHFKDOOHQJHGSROLF\³LVVXHV

QRFRPPDQGVRUSURKLELWLRQVDQGVHWVIRUWKQRVWDQGDUGVJRYHUQLQJ>SULYDWH@FRQGXFW´

        $QGHYHQLI0DQDIRUWFDQRYHUFRPHWKHIDLUO\ORZWKUHVKROGRIWKHLQMXU\LQIDFWLQTXLU\

DQDFWLRQWKDWLVOLPLWHGWRIXWXUHDFWLRQE\WKH6SHFLDO&RXQVHOFDQKDUGO\EHGHHPHGWREHULSH

³7KHULSHQHVVGRFWULQHJHQHUDOO\GHDOVZLWKZKHQDIHGHUDOFRXUWFDQRUVKRXOGGHFLGHDFDVH3DUW

RIWKHGRFWULQHLVVXEVXPHGLQWRWKH$UWLFOH,,,UHTXLUHPHQWRIVWDQGLQJZKLFKUHTXLUHVDSHWLWLRQHU

WRDOOHJHinter aliaDQLQMXU\LQIDFWWKDWLVµLPPLQHQW¶RUµFHUWDLQO\LPSHQGLQJ¶´Am. Petroleum

Inst. v. EPA)G'&&LUsee also Lujan86DWKROGLQJLQMXU\

LQIDFWPXVWEH³DFWXDORULPPLQHQW´%XW³>H@YHQLIDFDVHLVµFRQVWLWXWLRQDOO\ULSH¶WKHUH

PD\DOVREHµSUXGHQWLDOUHDVRQVIRUUHIXVLQJWRH[HUFLVHMXULVGLFWLRQ¶´Am. Petroleum Inst.

)GDWTXRWLQJNat’l Park Hosp. Ass’n v. Dep’t of Interior86$V

WKH'&&LUFXLWKDVH[SODLQHG

                7KHIXQGDPHQWDOSXUSRVHRIWKHULSHQHVVGRFWULQHLV³WRSUHYHQWWKHFRXUWV
                WKURXJKDYRLGDQFHRISUHPDWXUHDGMXGLFDWLRQIURPHQWDQJOLQJWKHPVHOYHV
                LQDEVWUDFWGLVDJUHHPHQWVRYHUDGPLQLVWUDWLYHSROLFLHVDQGDOVRWRSURWHFW
                WKHDJHQFLHVIURPMXGLFLDOLQWHUIHUHQFHXQWLODQDGPLQLVWUDWLYHGHFLVLRQKDV
                EHHQ IRUPDOL]HG DQG LWVHIIHFWV IHOWLQ D FRQFUHWH ZD\ E\WKH FKDOOHQJLQJ
                SDUWLHV´

                                                    

Sprint Corp. v. FCC)G'&&LUTXRWLQJNat’l Park Hosp. Ass’n

86DW±

       :KLOHWKHFRQVWLWXWLRQDODVSHFWRIULSHQHVVPD\LQYROYHWKHVDPHLPSHQGLQJLQMXU\LQIDFW

UHTXLUHPHQWWKDWLVQHFHVVDU\IRUVWDQGLQJWKHSUXGHQWLDODVSHFWRIULSHQHVVUHTXLUHVPRUHDFRXUW

PXVW³EDODQFH>@µWKHILWQHVVRIWKHLVVXHVIRUMXGLFLDOGHFLVLRQDQGWKHKDUGVKLSWRWKHSDUWLHVRI

ZLWKKROGLQJFRXUWFRQVLGHUDWLRQ¶´Nat’l Treasury Emps. Union v. United States)G

±'&&LUTXRWLQJAbbott Labs. v. Gardner867KHILWQHVV

RIDQLVVXHIRUMXGLFLDOGHFLVLRQGHSHQGVRQZKHWKHUWKHUHDUH³FRQWLQJHQWIXWXUHHYHQWVWKDWPD\

QRWRFFXUDVDQWLFLSDWHGRULQGHHGPD\QRWRFFXUDWDOO´Thomas v. Union Carbide Agric. Prods.

Co.86±TXRWLQJ$&KDUOHV$ODQ:ULJKWHWDOFederal Practice and

ProcedureGHGsee Nat’l Treasury Emps. Union)GDW KROGLQJWKDW

WKH FDVH ZDV QRW ³ILW>@ IRU MXGLFLDO UHYLHZ´ EHFDXVH WKH IDFWV XSRQ ZKLFK WKH FDVH¶V UHVROXWLRQ

GHSHQGHGZHUHQRW³IXOO\FU\VWDOL]HG´FLWDWLRQRPLWWHGsee also Sprint Corp.)GDW

³)LWQHVVRIWKHLVVXHVIRUMXGLFLDOGHFLVLRQLVPRUHOLNHO\WREHIRXQGZKHUHµWKHLVVXHWHQGHUHGLV

DSXUHO\OHJDORQH¶´TXRWLQJAbbott Labs.86DW

        6LQFHLWLVQRWFOHDUDWWKLVSRLQWZKDWDFWLRQVLIDQ\WKH6SHFLDO&RXQVHOZLOOWDNHZLWK

UHVSHFWWR0DQDIRUWDQGZKHWKHUWKRVHIXWXUHDFWLRQVZLOOEHVXEMHFWWRDWWDFNIRUWKHVDPHUHDVRQV

VHWIRUWKLQWKHFRPSODLQWSUXGHQWLDOFRQVLGHUDWLRQVZHLJKDJDLQVWKHDULQJDQDFWLRQWRSURKLELW

WKHPQRZ

        

        

        




                                                     

       )RUDOORIWKHVHUHDVRQV0DQDIRUW¶VFLYLOFDVHZLOOEHGLVPLVVHGDQGKLVFRQFHUQVUHJDUGLQJ

WKH6SHFLDO&RXQVHO¶VLQYHVWLJDWLRQZLOOEHWDNHQXSLQWKHFULPLQDOFDVH

       $VHSDUDWHRUGHUZLOOLVVXH

       

       

       


                                              $0%(50$1-$&.621
                                              8QLWHG6WDWHV'LVWULFW-XGJH
'$7($SULO